DUFOUR, J.
A motion to dismiss this devolutive appeal is made on the ground that the bond is defective, because it does not set forth in substance that it is given as surety that the appellant herein will prosecute his appeal and satisfy whatever judgment should be rendered against him.
Without expressing any view as to the merits of the contention, we must decline to consider the motion as made too late.
A motion based on any informality or irregularity of the bond should be made within three days after the record is filed in this court.
The appeal was returnable and was filed on September 7th, and the motion was not filed until October 25th.
Motion denied.